                                                                                               09/06/2019


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Charlottesville Division

TINA M. MCCOY,                 )
                               )
           Plaintiff,          )
                               )
v.                             )                                                     3:19CV00050
                                                                 Civil Action No. 3:19at99999
                               )
UNIVERSITY OF VIRGINIA         )
MEDICAL CENTER, and            )
CHARLES WILSON, and            )
RYAN M. RALL, and              )
COMMONWEALTH OF VIRGINIA, and )
RECTOR AND BOARD OF VISITORS   )
OF THE UNIVERSITY OF VIRGINIA, )
                               )
           Defendants.         )

                                      NOTICE OF REMOVAL

        Defendant the Rector and Board of Visitors of the University of Virginia (“UVA”), by

counsel, with the consent of Defendants1 Charles Wilson, Ryan M. Rall, and the Commonwealth

of Virginia and pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, hereby removes this action from

the Circuit Court for Albemarle County to the United States District Court for the Western

District of Virginia, Charlottesville Division, and in support thereof state as follows:

        1.      On or about August 8, 2018, Plaintiff Tina M. McCoy (“Plaintiff”) commenced a

lawsuit in the Circuit Court for Albemarle County entitled McCoy v. University of Virginia

Medical Center, Case No. CL18-1215 (“the Circuit Court Action”). See Complaint, attached

hereto as Exhibit B. On or about July 2, 2019, Plaintiff filed an Amended Complaint in the same

action. See Amended Complaint, attached hereto as Exhibit C.

        2.      Jurisdiction is vested in this Court pursuant to 28 U.S.C. §§ 1331, 1441, and 1446.


1
 On August 19, 2019, the University of Virginia Medical Center was dismissed as a party to this action. See
Consent Order, attached hereto as Exhibit A.



Case 3:19-cv-00050-NKM-JCH Document 1 Filed 09/06/19 Page 1 of 4 Pageid#: 1
       3.      This action is properly removable under 28 U.S.C. § 1441(a) because this Court

has original jurisdiction in this case pursuant to 28 U.S.C. § 1331, which provides that “[t]he

district courts shall have original jurisdiction of all civil actions arising under the Constitution,

laws, or treaties of the United States.”

       4.      This Court has federal question jurisdiction over the action because Plaintiff is

asserting claims against Defendant under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e, et seq. (“Title VII”). See Exhibit C at ¶¶ 207-232.

       5.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 in that the

Circuit Court Action alleges claims under Title VII, which require an analysis of federal law as

an essential element of Plaintiff’s claims.

       6.      The United States District Court for the Western District of Virginia,

Charlottesville Division, includes the Circuit Court for Albemarle County within its jurisdiction.

Accordingly, pursuant to 28 U.S.C. §§ 127(a) and 1446(a), the Circuit Court Action may be

removed to this Court.

       7.      Venue is proper in this Court because it is the “district and division embracing the

place where such action is pending.” 28 U.S.C. § 1441(a).

       8.      UVA received service of the Amended Complaint in this case on August 26,

2019. See Exhibit A at ¶ 3. This Notice of Removal is therefore timely filed within 30 days of

service in this action, as required by 28 U.S.C. § 1441(a).

       9.      Attached hereto, and made a part hereof, are copies of all process and pleadings

served upon UVA and filed in the Circuit Court for Albemarle County, Virginia, consisting of

the Complaint and Amended Complaint. See Exhibits A-C.




                                   2
Case 3:19-cv-00050-NKM-JCH Document 1 Filed 09/06/19 Page 2 of 4 Pageid#: 2
       10.     A Notice of Filing of Notice of Removal has been contemporaneously sent to the

Clerk of the Circuit Court for Albemarle County, Virginia, with the expectation that it will be

filed once received. See Exhibit D.

       11.     A true and correct copy of this Notice of Removal, with attachments, will be

served promptly upon the Plaintiff as required by 28 U.S.C. § 1446(d).

       WHEREFORE, the Rector and Board of Visitors of the University of Virginia, by

counsel and with the consent of all Defendants, respectfully moves this Court to remove this case

from the Circuit Court for Albemarle County to the United States District Court for the Western

District of Virginia, Charlottesville Division.

Dated: September 6, 2019                          Respectfully Submitted,



                                                  By      /s/ Elizabeth M. Ebanks
                                                  Elizabeth M. Ebanks (VSB #72111)
                                                  elizabeth.ebanks@ogletree.com
                                                  Bret G. Daniel (VSB #92189)
                                                  bret.daniel@ogletree.com
                                                  OGLETREE, DEAKINS, NASH, SMOAK &
                                                  STEWART, P.C.
                                                  901 East Byrd Street, Suite 1300
                                                  Richmond, VA 23219
                                                  Tel.: (804) 663-2330
                                                  Fax: (855) 843-1809
                                                  Counsel for the Rector and Board
                                                  of Visitors of the University of Virginia




                                   3
Case 3:19-cv-00050-NKM-JCH Document 1 Filed 09/06/19 Page 3 of 4 Pageid#: 3
                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of September, 2019, I electronically filed the
foregoing with the clerk of the court using the CM/ECF system and sent a copy of the foregoing
via email and first class mail to:

                                    Carla D. Brown
                     CHARLSON BREDEHOFT COHEN & BROWN, P.C.
                           11260 Roger Bacon Drive, Suite 201
                                Reston, Virginia 20190
                                 cbrown@cbcblaw.com

                                        Counsel for Plaintiff

                                       E. Lewis Kincer, Jr.
                                  Office of the Attorney General
                                        202 N. Ninth Street
                                   Richmond, Virginia 23219
                                   Telephone: (804) 371-2101
                                       Fax: (804) 371-2087
                                 Email: ekincerjr@oag.state.va.us

                                   Counsel for Defendants
                 the Commonwealth of Virginia, Charles Wilson, and Ryan M. Rall



By     /s/ Elizabeth M. Ebanks
Elizabeth M. Ebanks (VSB #72111)
elizabeth.ebanks@ogletree.com
Bret G. Daniel (VSB #92189)
bret.daniel@ogletree.com
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
901 East Byrd Street, Suite 1300
Riverfront Plaza, West Tower
Richmond, VA 23219
Tel.: (804) 663-2330
Fax: (855) 843-1809

Counsel for the Rector and Board
of Visitors of the University of Virginia



                                                                                     39906183.1




                                   4
Case 3:19-cv-00050-NKM-JCH Document 1 Filed 09/06/19 Page 4 of 4 Pageid#: 4
